Citation Nr: 0816913	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  97-10 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition to include chronic obstructive pulmonary disease, 
bullous disease, and residuals of a collapsed left lung.  

2.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently rated 20 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
June 1960, and from September 1960 to September 1969.  He 
also served on active duty for training from May 1986 to 
March 1988.  Thereafter, he was a member of the Pennsylvania 
Army National Guard, with periods of active duty for 
training, including a period that began on June 1, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied 
increased ratings for cervical, thoracic, and lumbar 
arthritis; and denied service connection for a respiratory 
disorder to include chronic obstructive pulmonary disease, 
bullous disease, and residuals of a collapsed left lung.  

In October 1997, the veteran requested a hearing before an RO 
hearing officer.  A notation added to that note records that 
he waived his Travel Board hearing in favor of a hearing 
before an RO hearing officer.  A December 1997 decision 
review officer conference report indicates that the veteran 
suggested that a hearing be cancelled.  In an April 2002 VA 
Form 9, he requested Travel Board hearing.  In August 2002, 
however, a hearing was conducted before a Decision Review 
Officer.  A transcript of that hearing is contained in the 
claim folder.  

In April 2003, the veteran had also requested a video 
conference hearing.  He subsequently withdrew that request in 
May 2003.  There is no current request for a hearing of 
record, and hence, a hearing need not be afforded him.  

In December 2003, the Board remanded the issues for further 
evidentiary development.  In an October 2005 rating decision, 
the RO granted a 40 percent rating for arthritis of the 
lumbar spine, effective February 20, 2000, the date the 
veteran's claim for increased compensation benefits was 
received.  The remaining issues were again denied.

The claim of entitlement to an increased rating for arthritis 
of the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The preponderance of the most probative medical evidence 
shows that a chronic respiratory condition to include chronic 
obstructive pulmonary disease, bullous disease, and residuals 
of a collapsed left lung, was not manifest during active duty 
or during a period of active duty for training in June 1994, 
and was not permanently aggravated thereby.

2.  The veteran's arthritis of the cervical spine is not 
manifested by severe limitation of motion, nor by a 
limitation of forward cervical flexion to 15 degrees or less.  

3.  The veteran's arthritis of the thoracic spine is 
manifested by no more than severe limitation of motion of the 
dorsal spine.  


CONCLUSIONS OF LAW

1.  A respiratory condition to include chronic obstructive 
pulmonary disease, bullous disease, and residuals of a 
collapsed left lung was not incurred in or aggravated while 
on active duty or active duty or training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).  

2.  The criteria for an increased rating for arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.71a (2007).  

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Initially, the Board observes 
that the veteran's claim was filed prior to the enactment of 
the VCAA.  Nevertheless, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issues addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in 
February and April 2004 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The March 2002 statement of the case and 
the December 2005 supplemental statement of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating for his 
cervical and thoracic spine disabilities.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The claims were 
recently readjudicated in the December 2005 supplemental 
statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement and supplemental statement of the case, he was 
provided actual notice of the rating criteria used to 
evaluate the disorders at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided, including oral testimony at personal 
hearings.  Because the veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence 
that any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military service is defined, in part, as active duty 
and any period of active duty for training.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  
If a claim relates to period of active duty for training, a 
disease or injury resulting in disability must have 
manifested itself during that period.  See Paulson v. Brown, 
7 Vet. App. 466, 469-70 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also, Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Based on the evidence of record, the Board concludes that 
service connection for a respiratory condition to include 
chronic obstructive pulmonary disease, bullous disease, and 
residuals of a collapsed left lung is not warranted.  Service 
records indicate that the veteran was on a period of active 
duty for training beginning June 1, 1994.  On June 4, 1994, 
he was seen for complaints of shortness of breath.  He was 
examined and then hospitalized.  Subsequent records indicate 
that he was treated for pneumonia and a collapsed left lung.  
A record dated in May 1995 indicated that he was noted to 
have a spot on his lung.  

Following a VA respiratory examination in January 2002, the 
veteran was diagnosed with mild chronic obstructive pulmonary 
disease, most likely due to cigarette smoking; and history of 
partial pneumothorax of the left lung with residual slight 
pleural thickening over the left lung base.  The claims file 
was not available.  

In a June 2004 opinion, a VA physician thoroughly reviewed 
the veteran's claims file and noted that the medical reports 
did not support a finding that the veteran had a collapsed 
left lung.  Rather, there was a loss of volume in the left 
upper lobe as a result of the pneumonic infiltrates and lack 
of distension of the alveoli with air.  Hence, it was a loss 
of volume rather than a collapse.  The physician also noted 
that bullae do not develop overnight, but rather were the 
result of a chronic inflammatory and/or degenerative 
situation that results in the destruction of the alveolar 
membrane with coalescence of multiple alveoli.  Consequently, 
he concluded that the veteran more likely than not had bullae 
present in his lungs prior to his June 1, 1994 
"deployment."  Although the etiology of the bullae was 
unclear, chronic obstructive pulmonary disease was the most 
likely diagnosis.  

The physician acknowledged that the veteran did develop acute 
symptoms of shortness of breath associated with chest pain, 
nausea, vomiting, and nonproductive cough in June 1994 which 
were eventually diagnosed as pneumonia and an infected apical 
bullae.  The physician found that this was, however, a 
subacute process that ultimately resolved.  Additionally, the 
physician opined that the veteran's acute illness did not 
permanently aggravate any preexisting respiratory disease, 
including the chronic obstructive pulmonary disease beyond 
the normal progression.  As such, the medical evidence 
preponderates against finding that the veteran was diagnosed 
with a chronic respiratory disorder during his period of 
active duty for training in June 1994, and any preexisting 
respiratory conditions, such as chronic obstructive pulmonary 
disease and apical bullae were not permanently aggravated 
beyond their normal progression.  There is no competent 
evidence to the contrary.  Therefore, service connection for 
a respiratory condition to include chronic obstructive 
pulmonary disease, bullous disease, and residuals of a 
collapsed left lung may not be granted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
United States Court of Appeals for Veterans Claims explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.  

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At all times during the course of the appeal under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  

Old regulations Under 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003), unfavorable ankylosis of the cervical spine warranted 
a 40 percent, rating and favorable ankylosis warranted a 30 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2003), 
unfavorable ankylosis of the dorsal spine warranted a 30 
percent, rating and favorable ankylosis warranted a 20 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), a 
slight limitation of motion of the cervical spine warranted a 
10 percent evaluation, a moderate limitation of motion 
warranted a 20 percent evaluation, and a severe limitation of 
motion warranted a 30 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003), a 
slight limitation of motion of the dorsal spine warranted a 
noncompensable percent evaluation, and both a moderate and a 
severe limitation of motion warranted a 10 percent 
evaluation.  

New Regulations.  Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including a lumbosacral strain under Diagnostic 
Code 5237, degenerative arthritis of the spine under 
Diagnostic Code 5242, or intervertebral disc syndrome under 
Diagnostic Code 5243.  Under this version, disabilities of 
the spine are to be evaluated either under the new general 
rating formula for diseases and injuries of the spine or 
under the formula for rating an intervertebral disc syndrome 
based on incapacitating episodes, which became effective on 
September 23, 2002.  

The rating criteria are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 100 
percent rating requires unfavorable ankylosis of the entire 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
assigned for unfavorable ankylosis of the cervical spine; or 
when forward flexion of the thoracolumbar spine is limited to 
30 degrees or less; and when there is favorable ankylosis of 
the entire thoracolumbar spine.  

A 30 percent rating is assigned where forward flexion of the 
cervical spine is 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted where forward thoracolumbar 
spine flexion is greater than 30 degrees but not greater than 
60 degrees; when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; when 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
and when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is in order if there is forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85; when forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; when 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
when combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees; 
when there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
and when there is a vertebral body fracture with loss of 
50 percent or more of the height.  

Note (1):  VA is to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2):  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are to 80 degrees.  Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (3):  In 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4):  Round each range of 
motion measurement to the nearest five degrees.  38 C.F.R. 
§ 4.71a.  

Cervical Spine

Based on the clinical evidence, and with consideration of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca, the Board finds that the 
veteran's arthritis of the cervical spine results in severe 
limitation of motion.  Therefore, a 30 percent rating 
pursuant to Diagnostic Code 5290 (2003) is warranted.  

Upon VA examination in June 2000, range of motion studies of 
the cervical spine revealed extension to 15 degrees, forward 
flexion to 35 degrees, lateral flexion to 25 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  The 
examiner noted that the cervical spine exhibited normal 
lordosis but there was some compensating for cervicothoracic 
kyphosis.  There was diffuse tenderness to palpation from C1 
to C7.  All motions caused severe pain evidenced by grimacing 
and verbal complaints.  Similar ranges of motion were 
indicated in a private examination report from Valley 
Orthopedics, dated in June 2001.  

A VA examination in June 2004 revealed active forward 
flexion, extension, and bilateral lateral flexion to 30 
degrees.  Bilateral rotation was to 60 degrees both actively 
and passively.  Passive forward flexion, extension, and 
bilateral lateral flexion was to 35 degrees.  After five 
repetitions the range of cervical motion was decreased with 
evidence of muscle spasm and subjective pain.  Specifically 
extension and lateral flexion were reduced to 20 degrees, and 
rotation was reduced to 45 degrees.

Despite viewing the evidence in the light most favorable to 
the appellant the record preponderates against finding either 
a severe limitation of cervical motion prior to September 
2003, or that cervical forward flexion has ever been 15 
degrees or less since September 2003.  Moreover, at no time 
since September 2003 have manifestations of the veteran's 
cervical disorder included favorable ankylosis of the entire 
cervical spine.  As such, the Board finds that the 
preponderance of the evidence is against the claim.  

In reaching this decision the Board acknowledges that a VA 
examiner in June 2000 found that the veteran has severe pain 
with cervical motion.  Yet, under the new rating criteria the 
schedule is controlling regardless whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  For the period prior to the change in 
law, it is well to note that the assignment of a 20 percent 
evaluation reflects that the disorder is productive of 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Without additional pathology, such as disuse atrophy or 
incoordination on use, corroborating the finding of severe 
pain, the Board finds that the preponderance of the evidence 
is against the claim.  The benefit sought on appeal is 
denied.



Thoracic Spine


As noted above, a 10 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the dorsal 
spine under Diagnostic Code 5291 (2003).  Consequently, the 
veteran may not be granted an increased rating based upon 
complaints of pain pursuant to 38 C.F.R. §§ 4.40, 4.45; 
DeLuca.  Johnston.  Moreover, the clinical evidence does not 
show that his dorsal spine is ankylosed.  Therefore, an 
increased rating pursuant to Diagnostic Code 5288 is also not 
warranted.  

With regard to the new rating criteria, the Board observes 
that there is no Diagnostic Code that specifically pertains 
to the dorsal spine.  Under the new general rating formula 
for diseases and injuries of the spine, the lumbar and dorsal 
spines are now considered together as the thoracolumbar 
spine, and the disability ratings are now assigned based on 
the degree of limitation of motion for this entire aspect of 
the spine.  Hence, it would appear that under the new rating 
criteria, the veteran would not even be granted a separate 
rating for his arthritis of the thoracic spine, based on 
limitation of motion, because it would result in pyramiding 
in violation of 38 C.F.R. § 4.14 (2007), in light of the 
evaluation assigned for his service-connected arthritis of 
the lumbar spine.  As such, the Board finds that an increased 
rating may not be granted under the new rating criteria.  

The Board has considered whether the case should be referred 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the service-connected thoracic spine.  The veteran has 
not required frequent hospitalization for his arthritis of 
the thoracic spine and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for an increased rating for 
the service-connected arthritis of the thoracic spine under 
either the old or new rating criteria.  Therefore, the claim 
is denied.  


ORDER

Entitlement to service connection for a respiratory condition 
to include chronic obstructive pulmonary disease, bullous 
disease, and residuals of a collapsed left lung is denied.  

Entitlement to an increased evaluation for arthritis of the 
cervical spine is denied.  

Entitlement to an increased rating for arthritis of the 
thoracic spine is denied.  


REMAND

The veteran is currently assigned a 40 percent rating for his 
service-connected arthritis of the lumbar spine under 
Diagnostic Code 5292 based on a finding of severe limitation 
of motion.  This is the maximum rating available under that 
diagnostic code, as well as under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The veteran's service-connected 
disability has consistently been characterized as arthritis 
of the lumbar spine.  

Some of his medical reports, however, document a finding of 
degenerative disc disease or intervertebral disc syndrome, as 
well as neurological symptoms associated with that 
disability.  These medical reports do not provide an opinion 
as to whether the disc disease is related to the veteran's 
service-connected lumbar arthritis.  Moreover, to the extent 
that they may be applicable, the veteran has not been advised 
of either the old or the new criteria used for assigning 
ratings for intervertebral disc syndrome.  See Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App., Jan. 30, 2008).  
Consequently, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a corrective VCAA 
letter which complies with the 
requirements of 38 C.F.R. § 3.159(b) to 
include full and specific notice of all 
pertinent regulations provided in 
38 C.F.R. § 4.71a (2003) and 38 C.F.R. 
§ 4.71a (2007).  

2.  The RO is to obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
lumbar disability since June 2004.  After 
securing any necessary release, request 
any records not previously secured and 
associate them with the claims file.  

3.  The RO should refer the veteran's file 
to an appropriate physician to ascertain 
whether there is a relationship between 
the veteran's disc disease and service-
connected arthritis of the lumbar spine.  
The examiner must review the entire claims 
file in conjunction with the examination, 
including the service treatment records 
and post-service medical records.  If the 
evidence reflects findings consistent with 
degenerative disc disease or 
intervertebral disc syndrome, the 
specialist should indicate whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that it is related to the 
service-connected arthritis of the lumbar 
spine.  

4.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to an increased 
rating for arthritis of the lumbar spine 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case, which includes all 
the relevant diagnostic codes (both old 
and new) and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


